Citation Nr: 9928427	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to October 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for a right knee 
disability on the basis of failure to submit a well-grounded 
claim, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).


REMAND

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  However, there may be situations in which a Board 
remand is required to satisfy a pre-duty-to-assist 
requirement imposed pursuant to Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (per curiam) where, as in the present case, 
there may be records in the constructive possession of VA 
which have not yet been associated with the evidence.  

A review of the veteran's written contentions and the 
transcript of his oral testimony, presented at the RO before 
a traveling Board Member in July 1999, shows that he 
reported receiving medical treatment for his right knee 
disability at the VA Medical Center (VAMC) in Sepulveda, 
California, beginning at some time within the first year 
immediately following his separation from active duty in 
October 1978.  The VA medical records currently associated 
with the evidence, however, do not extend any earlier than 
1991, and there is no indication in the record that the RO 
attempted to obtain any medical records from the Sepulveda 
VAMC dated earlier than 1991.  Therefore, the case should be 
remanded so that these records from the Sepulveda VAMC, if 
they exist, may be obtained and associated with the claims 
file.  As a consequence, a determination will not need to be 
presently made concerning the question of well-groundedness 
with regard to the veteran's claim.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Sepulveda 
VAMC and request that the VAMC furnish 
copies of all records of the veteran's 
medical treatment at this facility from 
1978 to the present.  If the records are 
not available at that facility, inquiry 
should be made as to where the records 
could have been sent.

2.  After completion of the above 
development, the RO should review the 
veteran's claim of entitlement to 
service connection for a right knee 
disability on the basis of the 
evidence of record and make a 
determination as to whether his claim 
is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  If the 
claim is found to be well grounded, 
the RO should undertake all 
appropriate development of the 
evidence pursuant to VA's duty to 
assist as contained in § 5107(a).  
This should include, but not be 
limited to, obtaining all relevant 
private, VA, and Social Security 
Administration (SSA) medical records, 
and scheduling him for a VA 
compensation examination for a 
medical opinion addressing the 
relationship, if any, between his 
right knee disability and his period 
of active service.  (The Board notes 
that the veteran had indicated in 
correspondence dated in May 1997 that 
he filed a claim for SSA disability, 
and that he was also in receipt of 
Supplemental Security Income (SSI) 
benefits.  If a finding is made that 
his claim is well grounded, the duty 
to assist includes the duty to obtain 
SSA records.  See  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 
(1992).

3.  If the RO determines the claim to be 
not well grounded, or if it is found to 
be well grounded but the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
on the matter the Board has remanded to the regional office 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  The veteran and his 
representative should then be afforded an opportunity to 
respond.

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


